         Case 1:19-cv-11095-MKV Document 32 Filed 02/24/21 Page 1 of 3




UNITED STATES DISTRICT COURT                               USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                              DOCUMENT
                                                           ELECTRONICALLY FILED
 EMILIANO HUERTA, individually and on                      DOC #:
 behalf of all others similarly situated,                  DATE FILED: 2/24/2021
                           Plaintiff,
                                                               1:19-cv-11095 (MKV)
                    -against-
                                                             ORDER OF DISMISSAL
 AURA WELLNESS SPA CORP. et al.,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff Emiliano Huerta brings this action under the Fair Labor Standards Act, 29

U.S.C. §§ 201 et seq. (“FLSA”), and the New York Labor Law, N.Y. LAB. LAW §§ 190 et seq.,

alleging that Defendants failed to pay him overtime wages, among other claims. In particular,

Plaintiff alleges that Defendants employed him to perform locker room maintenance at their spa

[ECF #1 (“Cmpl.”) ¶ 27]. He alleges that he often worked overtime but he was not compensated

accordingly. Cmpl. ¶ 38. Plaintiff asserts that Defendants owe him approximately $27,840 in

unpaid overtime wages, as well as at least $10,784.25 based on his other claims, for a total of

more than $38,624.25 [ECF #31 at 2].

       The parties have reached a settlement. Because Plaintiff asserts a claim under the FLSA,

judicial approval is required. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d

Cir. 2015). The parties have submitted a letter explaining why their proposed settlement is fair

and the fees Plaintiff’s attorneys are seeking are reasonable [ECF #31 (“Cheeks Letter”)], a copy

of the settlement agreement [ECF #31-1], and attorney time records [ECF #31-2].

       “In deciding whether to approve a stipulated settlement, the Court must scrutinize the

settlement for fairness.” Boucaud v. City of New York, No 07-cv-11098 (RJS), 2010 WL
           Case 1:19-cv-11095-MKV Document 32 Filed 02/24/21 Page 2 of 3




4813784, at *1 (S.D.N.Y. Nov. 16, 2010). Specifically, the Court must consider the following

factors:

       (1) the plaintiff’s range of possible recovery; (2) the extent to which “the settlement
       will enable the parties to avoid anticipated burdens and expenses in establishing
       their respective claims and defenses”; (3) the seriousness of the litigation risks
       faced by the parties; (4) whether “the settlement agreement is the product of arm’s-
       length bargaining between experienced counsel”; and (5) the possibility of fraud or
       collusion.

Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012) (quoting Medley v. Am.

Cancer Soc., No. 10 Civ. 3214, 2010 WL 3000028, at *1 (S.D.N.Y. July 23, 2010)).

       The Court has carefully reviewed the parties’ submissions, and the Court finds that the

proposed settlement is fair and reasonable. The Court finds that the proposed settlement “is the

product of arm’s-length bargaining between experienced counsel.” Id. In finding that the

proposed settlement is fair, the Court has carefully considered Plaintiff’s alleged damages and

possible recovery, the challenges that he would face if this case were to proceed to trial, and the

challenges that he might face in collecting on any larger judgment against Defendants. See

Cheeks Letter at 2–3. Accordingly, IT IS HEREBY ORDERED that this action is dismissed with

prejudice. See Fed. R. Civ. P. 41.

       The Court also finds that the fees Plaintiff’s counsel seeks to collect are reasonable. See

Wolinsky, 900 F. Supp. 2d at 336–37; Cisek v. National Surface Cleaning, Inc., 954 F. Supp. 110,

111 (S.D.N.Y. 1997). Although the fees slightly exceed thirty percent of the total recovery, it is

less than the “lodestar” amount for Plaintiff’s counsel. See Cheeks Letter at 4; Hernandez v.

Merrill Lynch & Co., 2013 WL 1209563, at *9 (S.D.N.Y. Mar. 21, 2013). Accordingly, IT IS

FURTHER ORDERED that attorneys’ fees in the amount of $5,501.33 and costs of $496 are

approved.




                                                 2
          Case 1:19-cv-11095-MKV Document 32 Filed 02/24/21 Page 3 of 3




       IT IS FURTHER ORDERED that all other dates and deadlines are adjourned. The Clerk

of Court is respectfully directed to close this case.

SO ORDERED.
                                                        _________________________________
Date: February 24, 2021                                 MARY KAY VYSKOCIL
      New York, NY                                      United States District Judge




                                                   3
